                 Case 1:21-cv-00165-DLC Document 24
                                                 22 Filed 02/17/21
                                                          02/16/21 Page 1 of 1




                                               STATE OF NEW YORK
                                         OFFICE OF THE ATTORNEY GENERAL

     LETITIA JAMES                                                                        DIVISION OF STATE COUNSEL
     ATTORNEY GENERAL                                                                           LITIGATION BUREAU

   BY ECF AND E-MAIL                                                                               February 16, 2021
   The Honorable Denise L. Cote
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007

   RE:        Our Wicked Lady, LLC, et al. v. Cuomo, et al., No. 21-cv-165

   Dear Judge Cote:

           This Office represents defendants Andrew M. Cuomo, in his official capacity as Governor
   of the State of New York, and the State of New York (the “State Defendants”).

          We write jointly with plaintiffs and with co-defendants Bill de Blasio, in his official
   capacity as Mayor of the City of New York, and the City of New York (the “City Defendants”,
   and collectively with State Defendants and plaintiffs, the “Parties”) to request that the current date
   to answer or otherwise respond to the Complaint be adjourned.

            Currently, the State Defendants’ and City Defendants’ responses to the Complaint are due
   on Thursday, February 18, 2021. Given the pendency of plaintiffs’ motion for a preliminary
   injunction, the Parties jointly request that the deadline to respond to the Complaint be adjourned
   until 21 days after a decision has been issued on the preliminary injunction motion. Counsel for
   all Parties have conferred and join in this request, which is the first request for an extension of this
   time period.

              The Parties appreciate the Court’s attention to this matter.


                                                                   Respectfully submitted,
The request for an extension to respond
to the complaint is granted. A response                            /s/ Matthew L. Conrad
will be due 21 days after a decision is                            Matthew L. Conrad
issued on the preliminary injunction motion.                       Assistant Attorney General
2.17.2021                                                          28 Liberty Street
                                                                   New York, N.Y. 10005
                                                                   (212) 416-6352
                                                                   Matthew.Conrad@ag.ny.gov
   cc:        Counsel of record


         28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● FAX (212) 416-6075 * NOT FOR SERVICE OF PAPERS
                                                      WWW.AG.NY.GOV
